Opinion filed March 27, 2008 











 








 




Opinion filed March 27,
2008 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-08-00073-CV
                                                    __________
                                                              
                                   IN
RE EDWARD JAMES BROWN
 

 
                                                Original
Mandamus Proceeding
 

 
                                              M E
M O R A N D U M   O P I N I O N
The
parties have filed in this court a joint motion to dismiss this proceeding.  In
their motion, the parties state that they have settled the underlying action
and have agreed to dismiss this mandamus proceeding.
The
motion is granted, and the mandamus proceeding is dismissed.
 
PER CURIAM
 
March 27, 2008
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.